Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Specification Objections:
Amendments to the specification have overcome the previous objections
Claim amendments:
Claims 6, 7, and 20 have been amended by applicant.
Claim 6 has been amended to include the element “and based on a vehicle transmission mode” in addition to its previous/original elements.
Claim 7 and 20 have been amended to both: (1) remove “actuation of at least one vehicle operational, wherein the at least one vehicle operational includes at least one of: a vehicle transmission mode” and (2) add “of the vehicle, wherein the vehicle driving style mode includes at least one of a fuel efficient mode, a standard road driving operational mode, a sport driving operational mode, and an off-road driving operational mode.”
These amendments have been found to have reference the specification and as such will be entered/judged on their merits
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive (regarding claims 1, 8, 11, and 15) or rendered mute due to amendments for claims (7 and 20). Provided below is the summary of the applicants arguments and examiners explanation as to why they are not persuasive or mute.

To summarize the arguments concerning independent claims 1 and 8 and 15. Applicant argues that the prior art reference does to teach the prohibition of air dam deployment, that it merely teaches a raising of the air dam in response to the various conditions is not the same as teaching a prohibition on its deployment in response to those various conditions. As such the prior art reference doesn’t anticipate claims 1, 8, and 15 and therefore they (and their various dependent claims) are in condition for allowance.
This argument that Klop doesn’t teach a prohibition on deployment is found to be unpersuasive because: while Klop never explicitly states a “prohibitive mode” it is clear that the determination of if the air dam should be deployed is a prohibition of its deployment the same manner as applicant has claim, and detailed in their specification. Applicant’s “prohibitive mode” is based directly on the detecting of those thresholds. Both the prior art and applicant’s teach a “normal mode” (speed based mode) for controlling a deployment when there isn’t an “elevated engine load”, and when there is an “elevated engine load” a “prohibitive mode” which causes the un-deployment of the air dam. For example in the prior art a slide up (undeployed) command is given when an elevated engine mode is detected, thus as when the elevated load is detected the air dam is commanded to be un-deployed which is the same as saying it is prohibited from being deployed. “prohibit” in light of the plain meaning of the word and in view of applicants spec would include the prohibiting from a controller determining that the air dam should not be deployed/lowered as the computer is telling/commanding the air dam to remain/go to a an undeployed thus its deployment is prohibited. As seen in Klop [0028] “Data provided by the above listed and other sensors and systems may be utilized as variables/inputs by the controller system 218, i.e. one or both of the Powertrain Control Module 220 and/or Body Control Module 222 to implement control methods comprising algorithms which are used by the controller system 218 to determine whether/how far the active air dam sliding portion 204 should be deployed/raised” here the “determine whether/how far” is teaching a prohibition (i.e. whether=no therefore don’t deploy).  ([0028] is a further explanation of [0027] cited in the previous office action for the independent claims, thus it isn’t a new grounds/changing the grounds of rejection for the independent claims)
To summarize the arguments concerning claim 7 and 20, applicant argues that Klop does not disclose the newly amended element at least one of “fuel efficient mode, standard road operational mode, sports driving mode, and an off-road operational mode” with respect to deployment of the air dam and thus is in condition for allowance (in addition to the arguments concerning its independent claim 1). An updated rejection will be made below for the amended claims 7 and 20.
To summarize the arguments concerning claim 11, applicant argues that the cited section of Klop giving the ambient temperature range of “28-34” degrees and the assertion that such a range inherently teaches freezing temperatures and by extension ice on the roads is conclusory/circular and thus is improper. Applicant then argues Klop discloses that the determination of the engine underbody temperature threshold is indicative of operating conditions or ambient conditions and that ambient conditions is linked to cooling need not road surface roughness (i.e. the ambient temperature taught in Klop relates to cooling need not to road surface roughness). And that Klop further teaches that other values than speed, drive train mode, and ambient temperature alone may not dictate the need to raise the sliding portion as 
These arguments are found non-persuasive because: the cited section range and following paragraph cited by the paragraph as showing that this range doesn’t teach that the temperature is used in determining a potential for contacting obstacle actually does teach that this ambient range is being used in determining rough road surfaces. To reiterate “[0030] Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” And [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow.” The term “additional potential for contacting” is directly teachings that the original listed conditions for “vehicle speed, drive train mode, and ambient temperature” do have affect/determine the potential for “for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow” the phrase “alone may not dictate” does not teach away from these original conditions affecting the potential for contact/road conditions/cooling need, it is teachings that there are other conditions which may also affect these potentials. Additionally the argument that the ambient range of 28-34 degrees inherently teaches engine underbody temperature threshold is indicative of operating or ambient conditions necessitating added underbody cooling” as directly teaching that ambient temperature is for determining cooling needs, not road surface roughness/unevenness. However the “engine underbody temperature” is not the ambient temperature, this section is merely stating this engine underbody temperature threshold indicates/related with ambient temperature (for air cooled systems the temperature of input air (i.e. the ambient air temp in this case) has a direct effect on the cooling power on the system by the very nature of the cooling system). In no way does this teach away from the ambient temperature as indicating/effecting the potential for road roughness as again the section cited by the applicant [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. “ is directly teachings that ambient temperature (at least in part) determines “potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow”. The “and” in this list of potentials indicates that ambient temperature affects both potential for obstacles/rough roads and also the cooling need/air flow. Again just because the given embodiment shows the ambient temperature being used/related to cooling need that doesn’t teach away from 
To summarize the examiner’s arguments, claim 11’s cited section does teach the elements. The given range of 28-34 degrees is well known to be about the freezing temperature conditions of water and the following paragraph [0031] directly teaches that ambient temperature affects potential obstacles collision/rough road surfaces thus one of ordinary skill would recognize the inherent teachings that the range of 28-34 degrees is indicating the potential for snow/ice on the road. The embodiment later in [0031] that relates underbody engine temperature to operating or ambient conditions as indicating cooling need doesn’t teach away the earlier teachings of the paragraph that ambient temperature affects both cooling needs and obstacle/road surfaces (i.e. a specific embodiment doesn’t cancel or teach away from a broader disclosure). Thus the cited range and the following paragraph [0031] does teach that “a predetermined ambient temperature threshold (Klop’s 28-34 degrees ambient temperature range) that is associated with a present or expected baseline level of unevenness of the travel path (Klop’s “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. “ The additional potential is inherently teaching that the speed, drive train mode, and ambient temperature have an effect on the potential)” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0297647 A1, Klop et al, “Electronic Active Air Dam”.
Regarding Claim 1, Klop teaches “ A computer-implemented method for controlling deployment of a vehicle air dam, comprising: receiving vehicle data associated with a vehicle operating condition; “([0027] In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions.);”analyzing the vehicle data to determine if an elevated engine load condition is present to implement a normal air dam deployment mode or a prohibitive air dam deployment mode, wherein the deployment of the vehicle air dam is based on a speed of the vehicle during implementation of the normal air dam deployment mode, wherein the deployment of the vehicle air dam is prohibited during the implementation of the prohibitive air dam deployment mode based on the determination that the elevated engine load condition is present; and” ([0027] “In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. As examples, it is known to provide sensors providing measures of vehicle speed (as nonlimiting examples, transmission/transaxle output sensors and wheel rpm sensors), engine temperature, could trigger lowering the sliding portion 204, vehicle drive train mode, and others. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232, and an ambient temperature sensor 234.” While this section doesn’t explicitly state a normal or prohibitive deployment modes the use of multiple inputs effectively creates these two modes, one based on velocity and others on operating conditions.); “controlling an actuator associated with the vehicle air dam to deploy or retract the vehicle air dam based on the implementation of the normal air dam deployment mode or the prohibitive air dam deployment mode.” ([0033] if one or more of the above-described thresholds/conditions are met, at step 414 the controller system 218 causes actuators 212 to rotate screw jacks 214 as needed to raise the active air dam sliding portion 204.)
	Regarding Claim 2, Klop teaches “The computer-implemented method of claim 1, wherein receiving vehicle data associated with the vehicle operating condition includes receiving an engine coolant temperature reading from an engine coolant temperature sensor.”([0027] “In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232”)
	Regarding Claim 3, Klop teaches “The computer-implemented method of claim 2, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes analyzing the engine coolant temperature reading as a vehicle operational value that is utilized to determine if the elevated engine load condition is present.” ([0027] in embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. ….. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232)
	Regarding Claim 4, Klop teaches “The computer-implemented method of claim 2, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes comparing the engine coolant temperature reading to a predetermined coolant temperature threshold that is associated with a baseline elevated engine load.” ([0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” Here the water temperature threshold is the coolant threshold.)
	Regarding Claim 5, Klop teaches “The computer-implemented method of claim 4, wherein it is determined that the elevated engine load condition is present based on determining that the engine coolant temperature reading meets or surpasses the predetermined coolant temperature threshold.” ([0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” The water temperature threshold is the engine coolant threshold)
	Regarding Claim 6, Klop teaches “The computer-implemented method of claim 1, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy the vehicle air dam during the implementation of the normal air dam deployment mode based on determining that the speed of the vehicle meets or surpasses a predetermined speed threshold.” ([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404).”)
	Regarding Claim 7, Klop teaches “The computer-implemented method of claim 1, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy or retract the air dam based on a vehicle driving style mode “([0006] “In accordance with the purposes and benefits described herein, in one aspect of the present disclosure an active air dam system is provided, comprising an air dam comprising a static portion and a sliding portion driven by an actuator system and a controller system configured to cause the actuator system to translate the sliding portion vertically between a retracted position and a plurality of deployed positions according to one or more of a vehicle under-engine heat exchanger input and a vehicle drive train mode input”.) of the vehicle, wherein the vehicle driving style mode includes at least one of a fuel efficient mode, a standard road driving operational mode, a sport driving operational mode, and an off-road driving operational mode.”  ([0030] “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command.” Here the “mode indicative of rough terrain” is the “off-road operational mode”)
	Regarding Claim 8, Klop teaches “ A computer-implemented method for controlling deployment of a vehicle air dam, comprising: receiving vehicle data associated with a vehicle operating condition;“ ([0027] In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions.); “analyzing the vehicle data to determine if an uneven travel path condition is present or is expected to implement a normal air dam deployment mode or a prohibitive air dam deployment mode, wherein the deployment of the vehicle air dam is based on a speed of the vehicle during implementation of the normal air dam deployment mode, wherein the deployment of the vehicle air dam is prohibited during the implementation of the prohibitive air dam deployment mode based on the determination that the uneven travel path condition is present or is expected; and” ([0030] Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” This paragraph gives an example showing that Klop inherently has a prohibitive mode being able to overwrite the position from normal deployment mode in that for example even if the vehicle is above 55mph (thus the air dam should be deployed) if a input indicative of rough terrain (ambient temperature or drive mode) could cause the air dam to be retracted.); “controlling an actuator associated with the vehicle air dam to deploy or retract the vehicle air dam based on the implementation of the normal air dam deployment mode or the prohibitive air dam deployment mode.” ([0030] Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command.)
	Regarding Claim 13, Klop teaches “The computer-implemented method of claim 8, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy the vehicle air dam during the implementation of the normal air dam deployment mode based on determining that the speed of the vehicle meets or surpasses a predetermined speed threshold.” ([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404).”)
	Regarding Claim 14, Klop teaches “The computer-implemented method of claim 13, wherein controlling the actuator associated with the vehicle air dam during implementation of the prohibitive air dam deployment mode includes controlling the actuator to retract the ([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” This paragraph gives an example showing that Klop inherently has a prohibitive mode being able to overwrite the position from normal deployment mode in that for example even if the vehicle is above 55mph (thus the air dam should be deployed) if a input indicative of rough terrain (ambient temperature or drive mode) could cause the air dam to be retracted.)
	Regarding Claim 15, Klop teaches “A system for controlling deployment of a vehicle air dam, comprising: a memory storing instructions when executed by a processor cause the processor to” ([0026] “The logic may include computer-executable instructions for operating the actuators 212 in a first direction for a desired number of rotations, or in an opposed second direction for a desired number of rotations, to deploy or raise the active air dam sliding portion 204 as needed. “ The computer-executable instruction inherently includes a processor to execute the instructions and a memory containing those instructions) “receive vehicle data from at least one sensor of a vehicle, wherein the vehicle data is associated with a vehicle operating condition;“ ([0027] In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions.); “analyze the vehicle data to determine if an elevated engine load condition is present to implement a normal air dam deployment mode or a prohibitive air dam deployment mode, wherein the deployment of the vehicle air dam is based on a speed of the vehicle during implementation of the normal air dam deployment mode, wherein the deployment of the vehicle air dam is prohibited during the implementation of the prohibitive air dam deployment mode based on the determination that the elevated engine load condition is present; and” ([0027] “In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. As examples, it is known to provide sensors providing measures of vehicle speed (as nonlimiting examples, transmission/transaxle output sensors and wheel rpm sensors), engine temperature, could trigger lowering the sliding portion 204, vehicle drive train mode, and others. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232, and an ambient temperature sensor 234.” While this section doesn’t explicitly state a normal or prohibitive deployment modes the use of multiple inputs effectively creates these two modes, one based on velocity and others on operating conditions.); “control an actuator associated with the vehicle air dam to deploy or retract the vehicle air dam based on the implementation of the normal air dam deployment mode or the prohibitive air dam deployment mode.” ([0033] “If one or more of the above-described thresholds/conditions are met, at step 414 the controller system 218 causes actuators 212 to rotate screw jacks 214 as needed to raise the active air dam sliding portion 204”)
	Regarding Claim 16, Klop teaches “The system of claim 15, wherein receiving vehicle data associated with the vehicle operating condition includes receiving an engine coolant temperature reading from an engine coolant temperature sensor.”([0027] in one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232)
	Regarding Claim 17, Klop teaches “ The system of claim 16, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes analyzing the engine coolant temperature reading as a vehicle operational value that is utilized to determine if the elevated engine load condition is present.”([0027] in one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232)
	Regarding Claim 18, Klop teaches “The system of claim 16, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes comparing the engine coolant temperature reading to a predetermined coolant temperature threshold that is associated with a baseline elevated engine load.” ([0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” Water temperature is the coolant temperature.)
	Regarding Claim 19, Klop teaches “The system of claim 18, wherein it is determined that the elevated engine load condition is present based on determining that the engine coolant temperature reading meets or surpasses the predetermined coolant temperature threshold.” ([0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” The water temperature threshold is the engine coolant threshold)
	Regarding Claim 20, Klop teaches “The system of claim 15, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy or retract the air dam based on a vehicle driving style mode  of the vehicle”(“ ([0006] In accordance with the purposes and benefits described herein, in one aspect of the present disclosure an active air dam system is provided, comprising an air dam comprising a static portion and a sliding portion driven by an actuator system and a controller system configured to cause the actuator system to translate the sliding portion vertically between a retracted position and a plurality of deployed positions according to one or more of a vehicle under-engine heat exchanger input and a vehicle drive train mode input.)”)”, wherein the vehicle driving style mode includes at least one of a fuel efficient mode, a standard road driving operational mode, a sport driving operational mode, and an off-road driving operational mode.” ([0030] “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command.” Here “other mode indicative of rough terrain” is an “off-road driving operational mode”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klop in view of US2020/0216085 A1, Bobier-Tiu, “Systems and Methods for controlling a vehicle based on vehicle states and constraints of the vehicle”.
([0030] Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.). It lacks explicit teachings for “uneven travel path condition” being anticipated or detected based on “amount of wheel-slip”.
Bobier-Tiu gives explicit teachings for using wheel slip to determine that the road is roughness/condition (coefficient of friction between wheel and road). ([0071] “Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle. The operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify Klop with Bobier-Tiu. By using Bobier-Tiu’s Vehicle control systems’ slip conditions with Klop’s air dam system to determine rough terrain is present, the modified Klop would then have the missing element of claim 9 of using “vehicle stability system to determine an amount of wheel slip of at least one wheel of the vehicle as a vehicle “[0003] of necessity, air deflectors extending below the motor vehicle chassis reduce ground clearance. This may be of little import when the vehicle is traveling on a smooth road. However, when the vehicle is travelling on a rough road, excessive reduction in ground clearance may result in vehicle damage and potentially a loss of stability and handling.” Thus one would naturally look into existing methods/solutions of determining road conditions, in order to avoid damage to the air dam, and would find Bobier-Tiu’s. Both Klop and Bobier-Tiu describe types of vehicle control systems and thus are analogous art.
Thus Modified Klop teaches all aspects of claim 9, “The computer-implemented method of claim 8, wherein analyzing the vehicle data to determine if the uneven travel path condition is present or is expected” (Klop [0030] “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command.”); “includes analyzing vehicle data output by a vehicle stability system to determine an amount of wheel slip of at least one wheel of the vehicle as a vehicle operational value, wherein the amount of wheel slip of the at least one wheel of the vehicle is compared to a predetermined wheel slip threshold that is associated with a present or expected baseline level of unevenness of the travel path.” (Bobier-Tiu [0071] “Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle. The operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway” The percent slip here is the wheel slip threshold)
Regarding Claim 10, Modified Klop teaches “The computer-implemented method of claim 9, wherein it is determined that the uneven travel path condition is present or expected based on determining that the amount of wheel slip of the at least one wheel of the vehicle meets or surpasses the predetermined wheel slip threshold.” (Bobier-Tiu [0071] “Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle. The operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway” The percent slip here is the wheel slip threshold)
Regarding Claim 11, Modified Klop teaches “The computer-implemented method of claim 10, wherein analyzing the vehicle data to determine the uneven travel path condition is present or is expected includes analyzing data output by a climate sensor to determine an outside ambient temperature as an environmental value, wherein the outside ambient (([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” Here the example range of 28-34 degrees inherently teaches that freezing temperatures, and by extension ice on the roads, are a condition for retracting the air dam, Thus while Klop doesn’t explicitly state that the temperature range indicates rough roads it is being used in a way that would mean it is indicating rough roads. This inherent teaching is further reinforced paragraph following further explaining the various influences [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” Here the term “additional potential” directly teaches that the previous values of “vehicle speed, drive train mode, and ambient temperature” do have an effect on the “potential” and the list describing the various potentials “obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow” teaches in “and/or” that the various values affect all/any one of the various potentials. Thus one of ordinary skill in the art would recognize ambient temperature affecting rough road surface potential and a given temperature range at the freezing threshold for water as indicating snow/ice potential(i.e. rough road surface of ice) )
Regarding Claim 12, Modified Klop teaches “The computer-implemented method of claim 11, wherein it is determined that the uneven travel path condition is present or expected based on determining that the outside ambient temperature is below or meets the predetermined ambient temperature threshold.” (Klop [0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” Here the example range of 28-34 degrees inherently teaches that freezing temperatures, and by extension ice on the roads, are a condition for retracting the air dam, Thus while Klop doesn’t explicitly state that the temperature range indicates rough roads it is being used in a way that would mean it is indicating rough roads.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661